Citation Nr: 1455927	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-09 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Veteran appeared at al Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the October 2014 hearing, the Veteran made repeated reference to specific documents that would establish his presence in the Republic of Vietnam and thereby entitle him to the presumption of exposure to herbicides such as Agent Orange.  Although the transcript indicates that the Veteran had the documents with him at hearing and intended to submit them to the Board for review, it does not appear that these documents were, in fact, submitted.  As the documents are necessary to prove entitlement to the benefits sought, the Veteran should be asked to provide them on remand.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide copies of the documents referenced at hearing that prove he had service on the ground in Vietnam and is entitled to the presumption of exposure to herbicides.  The Veteran should be advised that it is his responsibility to see that the records necessary to prove his claim are submitted.  38 C.F.R. § 3.158(a).

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




